Citation Nr: 1733635	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Navy from February 1950 to December 1953.  The Veteran passed away in January 1976.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant filed a new claim for entitlement to service connection for the Veteran's cause of death in January 2015.  In a March 2015 rating decision, the RO denied the claim.  In March 2016, the appellant filed a notice of disagreement.  The RO issued a statement of the case continuing the prior denial in May 2016.  In July 2016, A VA form 9 Appeal to the Board of Veterans' Appeals was filed.

This matter was certified to the Board in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away in January 1976.  The Appellant is the Veteran's surviving spouse.

2.  The Veteran's death certificate lists his immediate cause of death as multiple sclerosis.  No other conditions were listed as contributing to his cause of death.

3.  The Veteran did not have a service-connected disability at the time of his death, and the evidence of record fails to demonstrate that the Veteran's multiple sclerosis was either caused by, or aggravated by, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318  have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board acknowledges that the Appellant was awarded social security benefits in October 1971, which were converted to survivor benefits at the time of the Veteran's passing.






Service Connection for Cause of Death

Legal Criteria

Determinations as to whether service connection may be granted for a disability that caused or contributed to a Veteran's death is based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

Service connection may be granted for disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that the disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a) (2016).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c) (2016).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant asserts entitlement to service connection for the Veteran's cause of death. The Veteran passed away in January 1976.  At the time of the Veteran's death, he had not been granted service connection for any condition or disability related to service.  The death certificate listed the Veteran's underlying cause of death as multiple sclerosis.   No other conditions were noted as a significant or contributing cause in the Veteran's passing. 

Review of the claims file fails to show that the Veteran complained of, or received treatment for symptoms related to multiple sclerosis in service or within one year of discharge.  In the Veteran's December 1949 report of medical history, he denied arthritis or lameness; bone, joint or other deformity; painful or "trick" shoulder or elbow, 'trick" or locked knee, or neuritis.  A February 1950 physical examination revealed normal clinical results.  Normal findings were indicated in a December 1953 report of medical history.  The Veteran's STRs are silent for any complaints related to multiple sclerosis.

Treatment records from a non-VA facility, dated May 1970, reveal that the Veteran was diagnosed with multiple sclerosis following a recent hospitalization.  The note also indicates that the Veteran received a complete medical and neurological evaluation prior to discharge and no abnormalities were found.  During a May 1970 medical evaluation, the Veteran reported a past history of retrobulbar neuritis of the left eye, reportedly discovered in 1963, and a vague report of spasms and weakness to left side allegedly occurring simultaneously with the eye condition.  Although the treating physician agreed with the existing diagnosis of multiple sclerosis, it was also noted that the Veteran was a "questionable historian" as to the details of his prior medical history. 

In a November 1971 statement from a private physician, it was confirmed that the Veteran sought treatment on four occasions between May 1961 and June 1971.  The statement suggests that, at some point during the visits, the Veteran complained of muscle spasms to the left arm and leg.  No diagnosis of multiple sclerosis was noted or indicated.  The Veteran's December 1972 statement contends that he began experiencing difficulty with his left leg in 1955.  He noted a fall while dancing.  The Veteran also reported locking of the left arm and leg with an onset of symptoms in the 1960s, however, there is no evidence of a formal diagnosis for any condition during that time frame.

Although the Board acknowledges the appellant's assertion that the Veteran's multiple sclerosis was caused by his active military service; however, the evidence of record does not support that contention.  Further, while a lay person is competent to report on observable symptoms and their onset, lay assertions are not deemed competent as to complex medical questions or conclusions in the absence of a showing that such person possessed the training, credentials, or expertise required to render a medical diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's multiple sclerosis was not etiologically related to his military service.  The evidence of record fails to show any complaints of symptoms in service and there is no competent credible medical evidence that the Veteran's condition could be related to active service.  Furthermore, the Veteran's death certificate indicates that the Veteran's multiple sclerosis had its onset 6 years prior to his death; approximately 23 years after discharge from active military service.

Accordingly, as the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death, the benefit-of-the-doubt rule does not apply and the appellant's claim is denied. See 38 U.S.C.A § 5107 (West 2014).



Dependency and Indemnity Compensation (DIC) benefits

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b) (West 2014); 38 C.F.R. § 3.22 (a) (2016).

As previously indicated, at time of the Veteran's death, he was not suffering from a service-connected condition or disability.  Further, the Veteran died 23 years after service and his cause of death was reported as multiple sclerosis, a condition not found to be related to service.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318 (West 2014).  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, the Appellant's claim for DIC under 38 U.S.C.A. § 1318 (West 2014) is denied as a matter of law. 










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


